I concur in the result upon the ground that the verification of the complaint is insufficient, and that the application is not supported by affidavits.
I do not agree to the statement: "Even if the Acts were unconstitutional, the acts of a de facto officer cannot be attacked, except by some one holding the lawful title of the office."
This is, generally speaking, true, but the principle does not apply where there is no office legally created; the rule being that where there is no office, there can neither be an officer de jure nor de facto. Norton v. Shelby County,118 U.S. 425; 6 S.Ct., 1121; 30 L.Ed., 178. Carleton v.People, 10 Mich., 259. Lang v. Bayonne,74 N.J. Law, 455; 68 A., 90; 15 L.R.A. (N.S.), 93; 122 Am. St. Rep., 391; 12 Ann. Cas., 961.